Per Curiam.

Booth, Chief Justice:
What is the effect of the receipt? Defendant claims that it is an agreement not to sue until the balance is ascertained by valuation. Plaintiff insists that it is no agreement for any thing, and if it does constitute any agreement, that it is void for want of a consideration. We fully accord with the plaintiff, that this agreement, if it be one, is void for want of a consideration. At the date of this receipt it is proved by evidence out of the receipt as well as by the receipt itself, that the defendant owed plain-Itiff $100, and something more, for work done: the sum paid was Ipaid altogether on account of the work done, and no part of it as a [consideration for any promise or agreement in relation to the balance. [The plaintiff then is entitled to recover the full amount of his claim las proved, with interest from the time when it ought to have been Ipaid.
Verdict for plaintiff.